Citation Nr: 9902162	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-30 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a fusion of the cervical spine, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from April 1982 to May 1993.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a January 1994 
rating decision of the Atlanta, Georgia Regional Office 
(hereinafter the RO) which, in pertinent part, granted 
service connection for post-operative residuals of a fusion 
of the cervical spine and assigned a 20 percent disability 
evaluation.  The veteran has been represented throughout this 
appeal by the Georgia Department of Veterans Service.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts on appeal that he is entitled to an 
increased evaluation for his service-connected post-operative 
residuals of a fusion of the cervical spine.  The veteran 
contends, essentially, that his current symptomatology 
indicates that a higher disability evaluation is warranted 
for his service-connected cervical spine disorder.  The 
veteran reports that he suffers from persistent right 
shoulder pain which he describes as cramping in nature 
and is not relieved with rest.  He also indicates that he has 
a component of axial neck pain and that he has difficulty 
sleeping.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is adverse to the veterans claim for an increased 
evaluation for his post-operative residuals of a fusion of 
the cervical spine.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.  

2.  The veterans cervical spine disorder is productive of no 
more than moderate intervertebral disc syndrome with moderate 
limitation of motion.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for post-operative residuals of a fusion of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, including §§ 4.3, 
4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 5003, 5286, 5287, 
5290, 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the Department of Veterans Affairs (hereinafter 
VA) has properly assisted him in the development of his 
claim.  A well-grounded claim is one which is not 
implausible.  A review of the record indicates that the 
veterans claim is plausible and that all relevant facts have 
been properly developed.  Accordingly, a remand, in order to 
allow for further development of the record is not 
appropriate.

I.  Historical Review

The veterans service medical records indicate that he was 
seen in February 1985 for an acute onset of right cervical 
pain after doing push-ups two days earlier.  The assessment 
was right paracervix muscle strain.  An additional February 
1985 treatment entry noted that the veteran was seen with 
complaints of a stiff neck.  The assessment included muscle 
tension in the trapezius.  April 1987 and August 1987 
treatment entries reported that the veteran was seen for neck 
pain and stiffness, the assessments were wryneck.  Treatment 
entries dated in April 1989 noted assessments of neck strain 
and muscle strain and a May 1989 entry related an assessment 
of superficial muscular inflammation.  An additional May 1989 
treatment entry indicated that an X-ray showed degenerative 
joint disease at C5 and C6.  The assessment, at that time, 
was cervical pain.  Another May 1989 entry noted, as to an 
assessment, that the veteran had possible radiculopathy in 
the left upper extremity.  

An October 1989 hospital report noted a final diagnosis of 
neck pain of unclear etiology with nerve root defects, 
cervical vertebrae 4/5 and 5/6 and left cervical vertebrae 6 
with nerve root cut-off and degenerative joint disease at the 
cervical vertebrae 4/5 and 5/6 levels.  A January 1990 
hospital report noted that the veteran underwent an anterior 
cervical fusion at C4-C5-C6 and diskectomy at C4-C5 and C5-
C6, as well as a left foraminotomy at C4-C5 and C5-C6.  The 
final diagnoses were degenerative disc disease, C5-C6 with 
left C6 radiculopathy and degenerative joint disease, C4-C5.  
The veteran continued to receive treatment for a cervical 
spine disorder throughout the remainder of his period of 
service.  A March 1993 physical evaluation board report noted 
diagnoses including cervical spondylosis, C2-C7, severe; 
marked kyphosis, cervical spine, status spine anterior 
cervical diskectomies and fusions at C4-C5 and C5-C6; 
persistent left upper extremity radiculopathy, moderate to 
severe; and lumbar paravertebral muscular pain, moderate in 
severity.  The March 1993 physical evaluation board 
proceedings included a notation that the veterans disability 
was 40 percent.  The May 1993 separation examination 
indicated that the veteran had a history of upper extremity 
radiculopathy due to cervical spondylosis, C2-C7, and 
cervical kyphosis.  It was noted that the veteran had 
undergone diskectomies with fusion at C4-C5 and C5-C6.  

The veteran underwent a VA general medical examination in 
July 1993.  He reported recurrent neck pain with some 
radicular symptoms into the left arm.  The veteran also 
indicated that the neck aggravated his headaches and caused 
eye strain when he turned his neck.  The examiner noted that 
the veterans neck was limited in rotation to 45 degrees in 
each direction.  As to lateral bending, the veteran could go 
10 degrees to the right and 25 degrees to the left.  The 
examiner noted that flexion and extension were in the full 
range and that the veteran complained of discomfort in all 
ranges of motion of the neck.  It was further observed that 
the veteran had full range of motion of all extremities 
although he did complain of discomfort in the shoulders on 
range of motion testing.  The veterans power was 5/5 
throughout with no wasting.  The impression included post-
operative neck pain with a radicular component in the left 
arm following C3, C4 and C4, C5 diskectomy and anterior 
fusion.  The examiner commented that based on reports in the 
veterans claims file, the veteran did have significant 
degenerative disease of the cervical spine with no evidence 
of cord compression.  The examiner further remarked that the 
veteran did have a disability related to pain and that his 
condition would be aggravated by heavy lifting or axial 
loading as well as the bouncing of machinery.  

In January 1994, service connection was granted for post-
operative residuals of a fusion of the cervical spine.  A 20 
percent disability evaluation was assigned which has remained 
in effect.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veterans present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  A 10 
percent evaluation is warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  38 
C.F.R. Part 4, Diagnostic Code 5293 (1998).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1998).  Slight limitation of 
motion of the cervical spine warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
limitation of motion.  A 30 percent evaluation requires 
severe limitation of motion.  38 C.F.R. Part 4, Diagnostic 
Code 5290 (1998).  Ankylosis of the cervical spine at a 
favorable angle warrants a 30 percent evaluation.  A 40 
percent evaluation requires fixation at an unfavorable angle.  
38 C.F.R. Part 4, Diagnostic Code 5287 (1998).  Complete bony 
fixation of the spine (ankylosis) at a favorable angle 
warrants a 60 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5286 (1998).  A 10 percent evaluation is 
warranted for superficial poorly nourished scars with 
repeated ulceration.  38 C.F.R. Part 4, Diagnostic Code 7803 
(1998).  A 10 percent evaluation is warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).

VA treatment records dated from May 1993 to May 1995 
indicated that the veteran was treated for disorders 
including his cervical spine disorder.  An October 1994 entry 
noted that the veteran complained of neck pain and numbness 
in the 1st and 3rd digits of the right hand.  The impression 
was the need to rule out cervical radiculopathy.  A December 
1994 entry noted an assessment of status post anterior 
cervical diskectomy fusion at C4-C5, C5-C6 with kyphotic 
deformity and cervical radiculopathy, right.  A January 1995 
VA hospital discharge summary noted that a motor examination 
revealed 5/5 strength throughout and that the sensory 
examination showed some decrease to pinprick and light touch 
in the third, fourth and fifth digits of the right hand.  It 
was observed that the neck showed some restriction in motion 
primarily in flexion and extension.  The veteran underwent a 
cervical myelogram at that time.  The diagnosis was rule out 
cervical spondylosis.  A May 1995 VA hospital discharge 
summary noted that examination of the veterans head and neck 
was normal.  The veteran had 5/5 strength throughout with 
good light touch and sharp discrimination.  Deep tendon 
reflexes were 2+ throughout.  The veteran underwent a C-4 
corpectomy with cadaver fibular graft and plating.  The 
diagnoses included cervical spondylosis and status post 
anterior cervical diskectomy and fusion in 1992.  

VA treatment records dated from August 1995 to November 1995 
indicated that the veteran continued to receive treatment for 
his service-connected cervical spine disorder.  An August 
1995 VA radiological report, as to the cervical spine, 
related an impression of an intact bone graft and metallic 
plate of the cervical spine.  A November 1995 entry noted 
that the veteran indicated that his right neck pain with 
radiation of pain to the forearm and fingers had subsided 
since his surgery in May 1995.  The assessment was status 
post-cervical corpectomy.  There was a notation that the 
veteran was stable with the fusion complete.  An additional 
November 1995 entry noted that the veteran complained of 
right shoulder pain and crepitation.  The impression, at that 
time, was right shoulder crepitation and degenerative joint 
disease status post cervical rehabilitation.  

In a December 1995 statement on appeal, the veteran reported 
that he was unable to turn his head and take a lot of 
jarring of his neck.  He stated that when he turned his 
head around to see what was behind him, he would suffer great 
pain.  

The veteran underwent a VA orthopedic examination in June 
1997.  He complained of persistent right shoulder pain and 
difficulty sleeping.  The veteran described the pain as 
cramping in nature and indicated that it was not relieved by 
stress.  It was also noted that the veteran had a component 
of axial neck pain, but that he reported that the shoulder 
pain was more significant.  The examiner noted that on 
examination of the right shoulder, the veteran had popping 
and palpable crepitus which he described as painful.  There 
was no evidence of deltoid atrophy and there was negative 
impingement.  The examiner reported that there was a well-
healed surgical scar on the right side of the neck.  As to 
range of motion of the cervical spine, the veteran had 80 
degrees of forward flexion, 20 degrees of extension, and 
rotation to the left and to the right of 90 degrees.  The 
examiner indicated that the veterans lateral bending was 
limited with only 40 degrees to the left and to the right.  
Deep tendon reflexes were 2+ and symmetric, the motor 
examination was 5/5 and sensation was intact.  It was noted 
that radiographs showed evidence of an anterior cervical 
diskectomy and fusion of C3 to C6 with some evidence of 
collapse at C5.  

The assessment was status post-anterior cervical diskectomy 
and fusion.  The examiner noted that the veteran had 
persistent C5 type aching sensation, but that he did not 
appear to have shoulder bursitis or any internal shoulder 
etiology.  The examiner remarked that the popping sensation 
in the veterans shoulder seemed mostly as a popping tendon 
perhaps over the tip of the coracoid.  The examiner indicated 
that he did not think such was the origin of the pain.  The 
examiner also indicated that the veteran did have a collapse 
and reversal of his lordosis at C5 which would be consistent 
with a neurogenic cause, although such could not be 
absolutely confirmed.  The examiner further commented that 
the veteran did not have significant painful range of motion 
of his cervical spine or significant weakness.  The examiner 
stated that the veterans functional impact was solely 
related to pain.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence fails to indicate that the veteran suffers from 
symptomatology productive of more than moderate 
intervertebral disc syndrome with recurring attacks.  38 
C.F.R. Part 4, Diagnostic Code 5293 (1998).  The most recent 
June 1997 VA orthopedic examination report noted that the 
veteran complained of persistent right shoulder pain and 
difficulty sleeping.  It was also noted that the veteran had 
a component of axial neck pain, but that he reported that the 
shoulder pain was more significant.  The examiner indicated 
that deep tendon reflexes were 2+ and symmetric and that the 
motor examination was 5/5.  Sensation was noted to be intact.  
The examiner further reported that radiographs showed 
evidence of an anterior cervical diskectomy and fusion of C3 
to C6 with evidence of collapse at C5.  The assessment was 
status post-anterior cervical diskectomy and fusion.  The 
examiner noted that the veteran had persistent C5 type aching 
sensation, but that he did not appear to have shoulder 
bursitis or any internal shoulder etiology.  The examiner 
further commented that the veteran did have a collapse and 
reversal of lordosis at C5 which would be consistent with a 
neurogenic cause, although such could not be absolutely 
confirmed.  The examiner also remarked that the veteran did 
not have significant painful range of motion of the cervical 
spine or significant weakness.  The examiner indicated that 
the veterans functional impact was solely related to pain.  

Additionally, the Board observes that a November 1995 VA 
treatment entry noted that the veteran reported that his 
right neck pain with radiation of pain to the forearm and 
fingers had subsided since his surgery in May 1995.  The 
assessment, at that time, was status post-cervical 
corpectomy.  There was also a notation that the veteran was 
stable with the fusion complete.  Further, a May 1995 VA 
hospital discharge summary indicated that the veteran had 5/5 
strength throughout with good light touch and sharp 
discrimination.  Deep tendon reflexes were 2+ throughout.  
The veteran underwent a C4 corpectomy with cadaver fibular 
graft and plating at that time.  Therefore, the Board notes 
that the medical evidence clearly fails to indicate what 
could reasonably be considered to be severe intervertebral 
disc syndrome with recurring attacks and intermittent relief 
as required for a 40 percent evaluation pursuant to the 
appropriate schedular criteria noted above.  

The Board further observes that the June 1997 VA orthopedic 
examination report noted, as to range of motion of the 
cervical spine, that forward flexion was 80 degrees, 
extension was 20 degrees and rotation to the left and to the 
right was 90 degrees.  The examiner indicated that the 
veterans lateral bending was limited with only 40 degrees to 
the left and to the right.  As noted above, the examiner 
specifically commented that the veteran did not have 
significant painful range of motion of his cervical spine or 
significant weakness.  The examiner indicated that the 
veterans functional impact was solely related to pain.  
Additionally, a January 1995 VA hospital discharge summary 
noted that the veterans neck showed some restriction in 
motion primarily in flexion and extension.  The Board 
observes that the medical evidence of record fails to 
indicate severe limitation of motion as required for an 
increased disability evaluation pursuant to the provisions of 
38 C.F.R. Part 4, Diagnostic Codes 5003, 5290 (1998).  In 
fact, moderate limitation of motion of the cervical spine has 
not been shown pursuant to the most recent June 1997 VA 
examination report.  The Board observes that a July 1993 VA 
general medical examination report did note that the 
veterans neck was limited in rotation to 45 degrees in each 
direction and that as to lateral bending, the veteran could 
go 10 degrees to the right and 25 degrees to the left.  At 
that time, the examiner noted that flexion and extension were 
in the full range, although the veteran complained of 
discomfort in all ranges of motion in the neck.  The Board 
observes that the medical evidence, specifically the June 
1997 and July 1993 VA examination reports, simply fails to 
indicate what could reasonably be considered to be severe 
limitation of motion of the cervical spine.  Further, 
ankylosis of the cervical spine has not been shown.  38 
C.F.R. Part 4, Diagnostic Code 5286, 5287 (1998).  

The Board further observes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from a poorly nourished scar with repeated 
ulceration or a tender and painful scar on objective 
demonstration, such as would warrant a separately assignable 
compensable rating.  38 C.F.R. Part 4, Diagnostic Code 7803, 
7804 (1998).  The June 1997 VA orthopedic examination report 
noted that there was well-healed surgical scar on the right 
side of the neck.  Therefore, the Board concludes that the 20 
percent disability evaluation sufficiently provides for the 
veterans present level of disability.  The Board also finds 
that the veterans present disability evaluation encompasses 
his objectively ascertainable functional impairment due to 
pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  As discussed 
above, the examiner, pursuant to the June 1997 VA orthopedic 
examination, specifically indicated that the veteran did not 
have significant painful range of motion of his cervical 
spine.  The examiner did state that the veterans functional 
impact was solely related to pain.  The Board observes that 
the 20 percent disability evaluation encompasses such 
functional impact.  Moreover, there is no clinically 
identifiable pathology warranting extended discussion as to 
whether a separately assignable compensable rating is 
appropriate.  Accordingly, the Board concludes that an 
increased evaluation for post-operative residuals of a fusion 
of the cervical spine is not warranted.  


ORDER

An increased evaluation for post-operative residuals of a 
fusion of the cervical spine is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
